Memorandum by the Court. After further review and upon substantial evidence, the board has found that “the decedent’s work activities * * * constituted an accidental injury in that they were sufficiently strenuous to require more than normal exertion and as a result, precipitated a coronary thrombosis from which he subsequently died.” (Cf. prior appeal, 17 A D 2d 175.) Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.